ORDER

PER CURIAM.
Kenneth Krimmel (Defendant) appeals from the judgment entered upon a jury verdict finding him guilty of driving while intoxicated in violation of § 577.010 RSMo 2000, for which Defendant received a suspended execution of sentence of five years’ imprisonment and was placed upon probation for five years.
On appeal, Defendant contends the trial court erred in: (1) refusing to either allow his proposed experts to testify concerning the field sobriety tests which were administered to him, or else give an instruction that the tests were not scientific proof of intoxication; (2) excluding several other items of evidence that Defendant argues were relevant to the field sobriety tests; (3) refusing to give the jury a supplemental instruction on the meaning of “intoxicated condition” after the jury asked for clarification, where the jury was originally given the proper MAI-CR3d instruction which correctly defined the term; and (4) sustaining, over Defendant’s objection, the State’s strike for cause of one venireper-son.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).